Order entered February 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01356-CV

               STEVE HENSON, M.D. AND DAVID K. HENSON, Appellants

                                               V.

               GRUBER HURST JOHANSEN HAIL SHANK, LLP, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00553

                                           ORDER
        We GRANT the February 13, 2015 motion of G. Kevin Buchanan to withdraw as

counsel for appellants. We DIRECT the Clerk of this Court to remove G. Kevin Buchanan with

the law firm of Kevin Buchanan & Associates, P.L.L.C. as counsel for appellants.

        Appellants are now appearing before this Court pro se. Appellants’ brief is due March 9,

2015.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE